[ex10-29logo.jpg]
protea biosciences, inc.

 
Department of Pathology, #2120
Robert C. Byrd Health Sciences Center
of West Virginia University
P.O. Box 9203
Morgantown, WV 26506-9203
Phone: (888) 833-4118
Fax: (301) 662-3206
turner@proteabio.com
 
www.proteabio.com
 
FIRST AMENDMENT TO
EXCLUSIVE OPTION AGREEMENT
 
This First Amendment (this “Amendment”), dated as of Dec 11, 2002, is by and
between West Virginia University Research Corporation, a West Virginia nonprofit
corporation, for and on behalf of West Virginia University (“WVURC”) and Protea
Biosciences, Inc., a Delaware corporation, and its Affiliates (“LICENSEE”).

 
RECITALS

 
A.        WVURC and LICENSEE entered into that certain Exclusive Option
Agreement, effective as of the 19th day of September, 2001 (the “Option
Agreement”). Attached to the Option Agreement as Exhibit A was a form of
Exclusive License Agreement (the “License Agreement”) to be executed by the
parties upon the election by the LICENSEE to exercise its Option to obtain from
WVURC certain Licenses.

 
B.         WVURC and LICENSEE desire to amend the Option Agreement as well as
the License Agreement attached as Exhibit A to the Option to clarify certain
terms and conditions in connection with the exercise by the LICENSEE of the
Option and the payment of certain fees in connection therewith.

 
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto expressly and agree as follows:

 
1.          Section 1.13 of the Option Agreement and Section 1.12 of the License
Agreement are hereby deleted in their entirely and the following new Section
1.13 of the Option Agreement and a new Section 1.12 of the License Agreement, is
substituted in lieu thereof, as if the same had been originally set forth
therein:

 
‘The term ‘Subject Technology’ shall mean: (i) all technology, cell lines,
biological materials, compounds, know-how, methods, documents, materials, tests
and all confidential information related to a particular subject area comprising
a portion of the Field and identified as such by the parties hereto, which was
developed as of the Agreement Date or which are developed during the term of
this Agreement, the Option Agreement, any other Exclusive License Agreement by
and between the Parties or any Sponsored Research Agreement (if such agreements
are executed by and between the Parties) and (ii) those United States patent
applications listed on Exhibit A attached hereto, and identified as a particular
subject area, as amended from time to time, together with any United States
patent which issues from any such applications and any and all divisionals,
reissues, re-examinations, renewals, continuations and extensions thereof, and
all other counterpart, pending or issued patents in all other countries (the
‘Patent Rights’). By way of example and not in limitation, Subject Technology
would include as a separate subject area microfluidics. It is anticipated that
there shall be multiple patents for each Subject Technology, such as
microfluidics, but only one (1) License Fee (as defined in Section 4.1 of the
License Agreement) for each such Subject Technology will become due and
payable”.

 
 

--------------------------------------------------------------------------------

 
 
2.         Section 4.1 of the form of License Agreement attached as Exhibit A to
the Option Agreement shall be amended by deleting the text as presently set
forth in Section 4.1 and inserting in lieu thereof the following:

 
“As partial consideration for the rights conveyed by WVURC under this Agreement,
LICENSEE shall pay WVURC a license fee of twenty-five thousand dollars ($25,000)
due within ninety (90) days of the date on which the First Notice of Allowance
issued by the United States Patent and Trademark Office or by a similar
governmental agency of a foreign country with respect to any Subject Technology
is received by LICENSEE. In no event shall LICENSEE be required to pay the above
license fee more than one time with respect to any individual Subject
Technology, including but not limited to continuations, continuations in part,
extensions, divisions, and counterpart issuances from additional jurisdictions.”
 
3.          In all other respects the terms of the Option Agreement (and the
exhibits thereto including the License Agreement) shall remain unchanged and
shall continue in full force and effect.
 
4.          This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
but one instrument.

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement in multiple originals by their duly authorized officers and
representatives as of the date first written above.
 
PROTEA BIOSCIENCE, INC.
 
WEST VIRGINIA UNIVERSITY
     
RESEARCH CORPORATION
         
By:
   /s/ Stephen Turner  
By:
    /s/ John D. Weete
Stephen Turner
 
Name: 
John D. Weete
President
 
Title:
President

 
 
-2-

--------------------------------------------------------------------------------

 